Citation Nr: 1022341	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sarcoidosis.  

2.  Entitlement to a disability rating in excess of 10 
percent for pes planus of the left foot.  

3.  Entitlement to service connection for pes planus of the 
right foot, to include as secondary to service-connected left 
foot pes planus.  

4.  Entitlement to service connection for a low back 
disability, to include degenerative joint disease, to include 
as secondary to service-connected left foot pes planus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran appeared at a Travel Board Hearing in September 
2009. A transcript is associated with the claims file.

The issues of entitlement to a rating in excess of 10 percent 
for left foot pes planus, and for service connection for 
right foot pes planus, a low back disorder, and for 
sarcoidosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Evidence received since the last final decision of record, 
which denied service connection for sarcoidosis, relates 
specifically to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for sarcoidosis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim 
of entitlement to service connection for sarcoidosis.  The 
claim on the merits requires additional development, which is 
addressed in the remand below.  Therefore, no further 
development is needed with respect to the aspect of the 
appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis-New and Material Evidence

The Veteran in this case was denied service connection for 
sarcoidosis in an April 1995 rating decision (and a 
subsequent December 1995 rating decision) on the basis of 
there being no evidence of a relationship between current 
sarcoidosis and service.  While the Veteran filed a timely 
notice of disagreement with this determination, he did not 
perfect his appeal to the Board, and the decision became 
final.  The Veteran has put forth his current claim to 
reopen, alleging that new and material evidence is of record.  

Upon review of the record, the Board notes that there are 
numerous VA clinical records which confirm a diagnosis of 
sarcoidosis.  Of interest, is a clinical note, dated in 
October 2006, which establishes an onset of sarcoidosis in 
1982.  Although there is no evidence of a review of the 
claims file, this assessment by a VA nurse practitioner (NP), 
made in the course of treatment, does suggest, at least 
potentially, that there was an onset of sarcoidosis within 
the first post-service year.  Sarcoidosis is a disorder 
which, if manifest to a compensable degree within the first 
post-service year, will be presumed to have originated in 
service.  See 38 C.F.R. §§ 3.307, 3.309.  As this is the 
case, the assessment of the examiner is both new, in that it 
was not of record at the time of the original denial, and is 
material, in that it relates directly to an unestablished 
fact necessary to substantiate the underlying claim for 
service connection.  See 38 C.F.R. § 3.156.  Accordingly, the 
claim for service connection will be reopened.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for sarcoidosis is 
reopened.  To that extent only, the claim is granted.  


REMAND

Increased Rating-Left Foot Pes Planus

The Veteran contends that his service-connected pes planus of 
the left foot has grown in severity, and that he should be 
afforded a higher level of compensation than what is 
contemplated by his current 10 percent rating.  

The Veteran was most recently evaluated for his condition in 
an August 2007 VA examination.  The Veteran does not believe 
that this examination is the most accurate representation of 
his disorder, as he alleges a worsening of his service-
connected foot disability since 2007.  At a Travel Board 
hearing, the Veteran's representative specifically requested 
that the Veteran be afforded a new VA examination which 
considers the allegations of an increase in pain since 2007.  
In order to ensure that the most accurate representation of 
the disability picture is present, the Board determines that 
a new, comprehensive VA examination should be afforded 
addressing severity of left foot pes planus.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Service Connection-Right Foot, Low Back 

In the Veteran's Travel Board hearing, there was an 
allegation of a relationship between pes planus in the right 
foot, a low back disorder, and the service-connected left 
foot condition.  Specifically, the Veteran attested to 
feeling swelling and pain in the right foot if he stands too 
long, and that he needs cortisone injections in the right 
foot to alleviate pain.  The Veteran stated that pain in his 
feet began "a couple of years ago," and that statement 
indicates that the Veteran does not believe that his right 
foot problems had causal origins in service.  It is, however, 
implicit in his allegation that standing causes pain to both 
feet, that the service-connected left foot is somehow 
contributing to his right foot symptoms.  As such, the Board 
can conclude that the Veteran's testimony raises the issue of 
service connection for pes planus of the right foot on a 
secondary basis, and thus, a comprehensive VA medical 
examination is necessary to determine what, if any, role the 
service-connected left foot pes planus had in the development 
of pes planus in the right foot.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

A similar situation exists regarding the Veteran's claim for 
entitlement to service connection for a low back disability.  
The Veteran has complained of having his back motion limited 
while standing, and that he has been limited in what he can 
lift due to back issues.  He has stated that back symptoms 
developed in recent years, and that given the limitations he 
has with his ability to stand at length for a period of time 
(due to pain in the lower extremities, including the service-
connected left foot), that he has had interference with his 
employment as a housekeeper at a VA Medical Center.  
Essentially, the Veteran attributes his development of back 
problems to problems standing, which are in turn alleged to 
be related to his service-connected left foot disability.  In 
making this assertion, the Veteran has contended that he 
should be given service connection for a low back disorder on 
a secondary basis.  As such, the claim will be remanded for a 
comprehensive VA medical examination to determine what, if 
any, role the service-connected left foot pes planus had in 
the development of a low back condition, to include 
degenerative joint disease.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Service Connection-Sarcoidosis

The Veteran's representative noted at his December 2009 
Travel Board hearing, that he was attempting to locate 
private medical records from an emergency room visit in 1983 
to the Mary Immaculate Hospital which relate to treatment for 
sarcoidosis.  The Veteran maintains that he was treated for 
sarcoidosis at this time, and that such a visit so proximate 
to service discharge should be considered as favorable to his 
claim.  VA has attempted to locate these records before, and 
a May 2008 letter from this facility indicated that there 
were no records of the Veteran on file.  Nonetheless, the 
Veteran may supplant the record with copies of the records 
should he have them in his possession.  

Regardless of whether additional records are located, the 
Veteran's representative noted that there were several 
incidents of respiratory infections (cold, flu-like symptoms) 
during the period of active service, and that those symptoms 
might, potentially, be indicative of an onset of sarcoidosis.  
The Veteran's representative specifically requested a VA 
compensation and pension examination to determine what, if 
any, relationship existed between current sarcoidosis and 
these in-service respiratory issues.  Upon review, the Board 
notes that the Veteran was treated for flu-like symptoms in 
January 1979, and for cold symptoms in May and June 1979.  In 
August and September 1979, the Veteran had a productive cough 
with a high temperature that appeared to resolve with 
medication.  The Board concurs with the Veteran's 
representative, in that there are clearly several indications 
of acute respiratory problems in service.  Given that the 
Veteran does have a current diagnosis of sarcoidosis, the 
Veteran is to be scheduled for a comprehensive VA pulmonary 
examination to determine what, if any, relationship there is 
between current sarcoidosis and the respiratory symptoms 
noted in service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Additionally, the examiner should take note of VA 
clinical reports, dated in 2006, which potentially indicate 
an onset of sarcoidosis to the first post service year.  The 
examiner should opine as to when, approximately, the Veteran 
first manifested symptoms of this chronic condition.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully satisfied.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left foot disorder.  Following an 
assessment of the condition of the left 
foot, the examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the service-connected 
left foot disability caused or worsened 
right foot pes planus and a low back 
disability, to include degenerative joint 
disease.  A detailed rationale should 
accompany any conclusions reached.  

3.  The Veteran should be allowed to 
submit any additional records in his 
possession which detail treatment for 
sarcoidosis, to include an alleged visit 
to Mary Immaculate Hospital in 1983.  
Regardless of if any records are received, 
the Veteran is to be scheduled for a 
comprehensive VA pulmonary examination to 
determine if it is at least as likely as 
not that the Veteran's current sarcoidosis 
had its onset in service.  The examiner 
should include a detailed rationale, and 
should explain what, if any, impact the 
in-service respiratory complaints in 1979 
had on the onset of current sarcoidosis.  

4.  Following the directed development, 
the RO must conduct a de novo review of 
the claim for service connection on the 
merits.  Should the claim be denied, issue 
an appropriate statement of the case to 
the Veteran and his representative and 
return the claim to the Board for final 
adjudication. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


